                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION AT LEXINGTON


JANE DOE,                       )
                                )
     Plaintiff,                 )                     Civil Action No.
                                )                    5:17-cv-00345-JMH
v.                              )
                                )
UNIVERSITY OF KENTUCKY, et al., )              MEMORANDUM OPINION AND ORDER
                                )
     Defendants.                )
                                )
                                )


                               **** **** **** ****

    This matter is before the Court upon Defendants’ Motion to

Dismiss [DE 13] or, in the alternative, for summary judgment.

Plaintiff    has   filed       a   Response,     under    seal     [DE    18],   and

Defendants has filed a Reply, under seal, in further support of

their Motion [DE 24]. For the reasons that follow, Defendants’

Motion will be granted.

                                          I.

     In     evaluating     a       Rule   12(b)(6)       motion,    the     factual

allegations of the Complaint “must be enough” that the right to

relief is “above the speculative level” and is “plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007);

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). If the complaint

pleads facts “merely consistent with” liability, it “stops short
                                          1
of the line between possibility and plausibility of entitlement

to    relief.”    Id.   “A   claim    has        facial     plausibility       when    the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

       Because    certain    items    from       the   University’s        disciplinary

proceeding and investigation are presented with respect to some

aspects of the request for relief, this motion shall be treated

in part as one for summary judgment under Rule 56. See Song v.

City of Elyria, 985 F.2d 840, 845 (6th Cir. 1993). A motion for

summary     judgment    should   be    granted         if    there   are    no   genuine

issues of material fact and the moving party is entitled to

judgment as a matter of law. See Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986).

                                           II.

       At   all    relevant      times,         Plaintiff         Jane   Doe     was    an

undergraduate student at the University of Kentucky. Plaintiff’s

Complaint ¶ 15. Plaintiff served as a Resident Advisor (“RA”)

for   her   dormitory    and,    as    a    result,         had   been   trained       with

respect to Title IX and the University policies for reporting

and making complaints under Title IX. Compl. ¶ 15.

       Prior to the Fall semester of 2016, Plaintiff participated

in two weeks of RA training on campus. John Doe Hearing Trans.
                                            2
at 22. On the night of August 20, 2016, Plaintiff went to dinner

with a friend and his father after she had finished training.

Id.    at    22.    After      dinner,     Plaintiff       received      a    text     message

inviting her to a fraternity party off-campus that evening. Id.

at 22. Plaintiff knew many members of the fraternity and decided

to attend the party. Id. at 22. Plaintiff had attended parties

hosted by this fraternity before and felt comfortable there. Id.

at 23. She saw several friends and accepted a beer that was

offered to her. Id. at 24.

       Plaintiff and one of her friends, Michael, wandered around

the party for some time as more people arrived. Id. at 25. At

some   point,       the   party        became   crowded     and    Plaintiff          recalled

accidentally bumping into the same person a number of times. Id.

at 25. Finally, Plaintiff turned to the person and said “I have

been bumped into you enough times I think that it merits being

on a first name basis.” Id. at 25. The person was John Doe, and

the    two    carried       on   a     conversation,       realizing         that    they    had

previously         met    at      an    entrepreneurship          event        for     startup

companies in Lexington. Id. at 25-26.

       After       talking       for    about       an   hour,    John       Doe     asked   if

Plaintiff had any plans for the rest of the night. John Doe

Hearing Trans. at 28. She informed him that she was an RA, so

she had needed to return to the dormitory by the 2:00 a.m. RA
                                                3
curfew but had no other plans for the evening. Id. at 28. John

Doe asked her if she would like to walk back to his apartment,

which     was    close       to   Plaintiff’s         dorm,   and     continue    their

conversation. Id. at 28. Plaintiff agreed and left the party

with John Doe. Id. at 28. As Plaintiff and John Doe walked back

to John Doe’s apartment, they held hands and continued talking.

Id. at 29-30. Plaintiff and John Doe kissed in the elevator on

the way up to his apartment. Id. at 30. Once they reached the

apartment John Doe took Plaintiff out to the balcony of his

apartment from which she could see her dorm room. Id. at 31.

Plaintiff       and   John    Doe   kissed       on   the   balcony   of   John   Doe’s

apartment and went back inside. Id. at 31.

        The two began to play cards and drink vodka and orange

juice. John Doe Hearing Trans. at 32. Plaintiff and John Doe

began kissing again and walked towards John Doe’s bedroom. Id.

at 33. John Doe “gently” guided to Plaintiff toward the bed and

closed the door behind him. Id. at 33. Plaintiff did not feel

threatened by this. Id. at 32. Plaintiff helped undress herself

as they continued kissing and laughing. Id. at 33-34. Plaintiff

voluntarily performed oral sex on John Doe. Id. at 34. At some

point, Plaintiff stopped performing oral sex and began kissing

John Doe again. Id. at 34. Plaintiff then requested that John



                                             4
Doe get a condom. Id. at 34-35. At that point, Plaintiff and

John Doe engaged in vaginal sexual intercourse. Id. at 35-36.

     At some point during intercourse, Plaintiff began to cry.

John Doe Hearing Trans. at 38. John Doe stopped and asked if she

was ok. Id. at 38. Plaintiff responded that she was ok. John Doe

Hearing   Trans.   at    38;   M.   Alexander    Investigative    Report,

attached as Exhibit 1. John Doe reminded Plaintiff that it was

almost curfew and they would need to get back to her dorm. John

Doe Hearing Trans. at 38. The two got dressed, and Plaintiff put

on John Doe’s baseball cap backwards and began to play drums on

the practice drum set in John Doe’s room. Id. at 39. John Doe

invited Plaintiff to stay the night if she thought she would not

be   reprimanded   for   missing    curfew.     Id.   at   39.   Plaintiff

declined, and they walked together for the two blocks to her

dorm. Id. at 40. John Doe offered to walk Plaintiff to her dorm

room door, but Plaintiff declined. Id. at 41. Before Plaintiff

entered the dormitory, John Doe asked for her number, kissed her

goodnight, and asked her to text him when she got to her room.

Id. at 41. Plaintiff texted John Doe when she went to her room

at 1:53 a.m. on August 21. Id. at 51-52. The text message stated

“[t]hank you for walking me home” and included a text message

picture, called an emoji, depicting stars. Text Messages between

John Doe and Plaintiff, attached as Exhibit 2.
                                    5
       After returning to her dorm room, Plaintiff texted Dealla

Samadi that something had happened and that she was scared. John

Doe Hearing Trans. at 41; Text Messages between Plaintiff and D.

Samadi, attached as Exhibit 3. Plaintiff also went to the dorm

room    of   her    RA     mentor,      Angelo       Ying,     that     evening.     John    Doe

Hearing Trans. at 41. When she arrived in Ying’s room, Plaintiff

was    upset   and       crying.     Id.   at       42.    Plaintiff      told     Ying    that,

during the encounter with John Doe, she had told him to stop.

Id. at 42. Ying told her that this constituted rape. Id. at 42.

       Plaintiff also reached out to two other friends during the

early   morning      of     Sunday,      August       21,      2016:    Michael,     via    text

message, and Ethan, via voicemail. John Doe Hearing Trans. at

48-49. The next morning, Dealla met with Plaintiff to talk about

what happened as they walked to a coffee shop. Id. at 49. Dealla

told Plaintiff that “[she] d[id]n’t think [John Doe] would ever

do this.” Id. at 49.

       Plaintiff saw John Doe at a fraternity event the following

Monday.      John    Doe    Hearing        Trans.         at   52.     Plaintiff    tried    to

initiate conversation with John Doe, but he brushed her off. Id.

at 52-53. Over the next few weeks Plaintiff sent John Doe a

number of text messages asking about his classes and if he would

meet her for coffee. Id. at 53; Texts with John Doe, Ex. 2.

After   receiving         brief    or    no   responses          to    her   text   messages,
                                                6
Plaintiff sent a long text message to John Doe indicating that

she had been a virgin and that they had moved too fast during

their encounter. John Doe Hearing Trans. at 53; Texts with John

Doe, Ex. 2. Plaintiff also indicated that she had wanted to be

“there,” meaning with him in his apartment, and had chosen to be

there that night. John Doe Hearing Trans. at 53; Texts with John

Doe, Ex. 2. Plaintiff also told John Doe that, if he was not

romantically interested in her, then he should just tell her.

John Doe Hearing Trans. at 53; Texts with John Doe, Ex. 2. John

Doe indicated that he was not interested in pursuing anything

further with Plaintiff. John Doe Hearing Trans. at 53; Texts

with   John    Doe,    Ex.     2.    Plaintiff         replied      “I   appreciate        the

honesty [John Doe]. Thats [sic] all I needed to know :)”. Texts

with   John   Doe,     Texts       with   John       Doe,     Ex.   2.   Plaintiff       later

explained that she was in denial about the situation when she

sent these messages. John Doe Hearing Trans. at 54.

       Plaintiff      chose        not    to        report    the    incident       to     the

University     at     that    time       because      she     was   worried     about      her

friends in the fraternity knowing what had happened. John Doe

Hearing   Trans.       at    50-51.       At    the    hearing      on   this      incident,

Plaintiff     stated        that     initially         her     “first     concern”        with

reporting     the    incident       was       the    effect    it   would    have    on    her

social    life      because    all       of    her    male     friends      were    in    this
                                                7
fraternity and all her female friends frequently attended the

fraternity’s       events.     Id.     at     55-56.       Angelo       Ying     ultimately

reported the incident to university officials on September 13,

2016. Compl. ¶ 18; John Doe Hearing Trans. at 51. Ying reported

that John Doe had “[e]ngaged in vaginal sexual intercourse with

the Plaintiff without her consent.” Compl. ¶ 18. Upon receiving

this report, Deputy Title IX Coordinator Martha Alexander met

with the Plaintiff at the University’s Violence Intervention and

Prevention Center (“VIP”) on September 15, 2016. Compl. ¶ 18.

Plaintiff     told      Alexander     that    she    did     not    want    to    pursue     a

formal    investigation        or     hearing       process       then.    M.     Alexander

Report,     Ex.    1.    Weeks      passed,       and      Plaintiff      requested        the

issuance of a No Contact order against John Doe on October 6,

2016. Compl. ¶ 18.

      Then, on November 9, 2016, Plaintiff indicated to the Title

IX   office   that      she   wished     to       pursue    a   formal     investigation

against     John     Doe.     Compl.    ¶     19.       Alexander       began    a    formal

investigation into the matter, which was completed on December

16, 2016. Compl. ¶ 19. Plaintiff remained concerned with how the

investigation would interfere with her social life. Compl. ¶ 21.

Plaintiff     was       informed       that       while     the     Title       IX    office

appreciated her concern and could provide preliminary sanctions

to   students      involved      in    investigations,            the    office      has    no
                                              8
oversight over either the Office of Fraternity and Sorority Life

or    over   the     actions        of    the   individual           fraternities        and

sororities.    Compl.       ¶¶    21-22;    Oct.    6,    2016    No    Contact     Order,

attached as Exhibit 4. A no contact order was put in place to

ensure that Plaintiff and John Doe would have no physical or

verbal interaction. Compl. ¶ 22. Plaintiff was further informed

that if she wished preliminary sanctions to be imposed regarding

John Doe’s contact with his fraternity, she would have need to

reach out to the Office of Fraternity and Sorority Life or to

his fraternity directly, as the Title IX office has no power to

impose such sanctions. Compl. ¶ 21.

      Plaintiff chose to contact John Doe’s fraternity to seek

additional preliminary sanctions, including that she be able to

attend   events      for     John    Doe’s      fraternity        but     John    Doe,     a

fraternity    member,       be    excluded.     Compl.     ¶     23.    The     fraternity

decided to require a “sober buddy” to attend fraternity events

with John Doe, so as to ensure that no contact between Plaintiff

and   John   Doe     occurred.       Compl.     ¶   24.    Unsatisfied           with    the

fraternity’s       choice    of     preliminary     sanction,          Plaintiff     again

complained    to    the     Title    IX    office   that       she     wanted    John    Doe

prohibited from attending his fraternity events. Compl. ¶ 24.

The Title IX office again informed her that it did not have the



                                            9
authority to impose such a sanction as it had no control over

fraternity membership or governance. Compl. ¶ 21, 24.

       Over the course of the investigation, Plaintiff frequently

met with the Title IX office to participate in the investigation

of    her    allegations         against    John      Doe.     Compl.    ¶     28.    The

investigation involved interviewing many students and collecting

evidence,     such    as    text    messages,      one    of   Plaintiff’s      journal

entries, and dorm entrance logs. See M. Alexander Report, Ex. 1.

Title   IX   office    officials      interviewed        Jane    Doe    and   John    Doe

multiple     times     on    various       aspects       of    the   investigation.,

interviewed     six   other       witnesses,     and     identified     and    reviewed

more than ten exhibits over the course of the investigation. Id.

On several occasions, Plaintiff contacted the Title IX office,

requesting meetings to discuss additional facts or alter her

story. Id.

       Plaintiff also contacted the Title IX office on numerous

occasions to report actions she perceived as violations of the

No    Contact   order.      Compl.    ¶    28.   In    November      2016,    Plaintiff

alleged that John Doe had followed her home, Compl. ¶ 30, when

she    saw   John    Doe    on    campus    outside      of    Kastle   Hall    and   he

followed her from there to her dorm. M. Alexander Report, Ex. 1.

The Title IX office immediately investigated this complaint and

found that there had been no verbal or physical contact between
                                           10
the   two    and    that,    thus,    the   no    contact     order    had    not     been

violated. Id. Additionally, John Doe reported this incident to

the   Title    IX    office    as    well    because     he    felt   Plaintiff       was

following him. Id. He indicated Plaintiff had been walking the

same direction behind he and a friend, then quickly passed him

only to then walk very slowly directly in front of him. Id.

      In    another      complaint,       Plaintiff     reported      that    John    Doe

“came near” her at a football tailgate party hosted by John

Doe’s fraternity. Compl. ¶ 30; M. Alexander Report, Ex. 1; March

30,   2017    Emails     between      Pl.   and    M.   Alexander,       attached      as

Exhibit 5. Plaintiff reported that John Doe was present at his

fraternity’s tailgate and had “looked at her” multiple times but

did not contact her. M. Alexander Report, Ex. 1. This complaint

was investigated, and it was determined that no violation had

occurred because there was no physical or verbal contact between

the two. Compl. ¶ 30; M. Alexander Report, Ex. 1. Additionally,

witnesses      stated       that    Plaintiff     had    specifically        not     been

invited to that tailgate but had attended, stayed for five to

six   hours,       and   stared      at   John    Doe   “the    entire       time.”    M.

Alexander Report, Ex. 1. Another witness reported that Plaintiff

said “[John Doe] doesn’t have any right to be here more than

me.” Id. John Doe reported that he was aware Plaintiff was at

the tailgate and was careful to have no contact with her while
                                            11
there.   Id.   The   Title    IX   office   again   concluded       that   the    No

Contact order had not been violated.

      In another instance, Plaintiff reported that she saw John

Doe at a New Year’s Eve party and felt this was a violation of

the No Contact order. Compl. ¶ 31; M. Alexander Report, Ex. 1.

Plaintiff reported that she had been asked not to attend the

party and believed this constituted retaliation. Id. Again, an

investigation into the report was made and it was discovered

that the party was not a fraternity function but hosted by an

individual at the individual’s private residence off campus. See

Compl. ¶ 31; M. Alexander Report, Ex. 1. Plaintiff had not been

invited to this party but attended anyway. M. Alexander Report,

Ex. 1. Additionally, John Doe reported he arrived at the party

before Plaintiff. Id. After she arrived, John Doe was careful

not to have any contact with her and directed his friends and

the hosts of the party to have no contact with her either. Id.

The   Title    IX    office   informed      Plaintiff      that   they     had    no

authority to force an individual to invite her to or exclude

John Doe from a private party. Id.; Compl. ¶ 31. The Title IX

office   suggested     that    Plaintiff     may    feel    safer    during      the

pendency of the investigation if she tried to avoid events and

gatherings that she reasonably believed John Doe would attend.

Compl. ¶ 31; M. Alexander Report, Ex. 1.
                                       12
       During this time, John Doe also made reports to the Title

IX    office    indicating     that      he        felt   as   though       Plaintiff     was

stalking him, citing the same incidents. M. Alexander Report,

Ex.    1;   Jan.   4,   2017       Emails     between       Pl.      and    M.    Alexander,

attached as Exhibit 6. As a result, on January 9, 2017, the

Title IX office amended the No Contact order to indicate that

neither party should attend events hosted by a group with which

the    other    party   was    affiliated           while      the   investigation        and

hearing process were underway. See Compl. ¶ 33; M. Alexander

Report, Ex. 1. The first draft of this change was inadvertently

overbroad and was promptly amended to reflect that Plaintiff was

still permitted to be around members of the fraternity, but not

at     events   hosted    by       the      fraternity         unless       she     received

permission to attend from the host. See Compl. ¶ 35; Jan. 4,

2017 Emails, Ex. 6. Plaintiff continued to find these measures

unsatisfactory and insisted that John Doe should be excluded

from     participation        in     his       fraternity,           even        though   the

investigation and hearing process were not complete. See Compl.

¶ 34; Mar. 30, 2017 Emails, Ex. 5.

       After months of investigation, the Title IX office informed

Plaintiff that they had not found enough evidence to indicate

that sexual misconduct had occurred to proceed to a hearing.

Compl. ¶ 36. The Title IX office explained that because the
                                              13
standard under which a respondent can be found responsible for

sexual misconduct is “more likely than not,” they were doubtful

enough evidence would support the allegation and elected not to

proceed to a hearing. Compl. ¶ 36. Upon receiving this news,

Plaintiff became extremely upset and emotional to the extent

that the Title IX office was worried about her emotional state.

Compl. ¶ 37; Jan. 9, 2017 Emails between Pl. and M. Alexander,

attached at Exhibit 7. Because of Plaintiff’s pleas, the Title

IX office reconsidered their evaluation and elected to proceed

to a hearing. Compl. ¶ 38.

      In    preparation     for   that    hearing,    once    a    draft   of   the

investigative      report      regarding      this   matter       was   finalized,

Alexander scheduled a time for Plaintiff to review the document

to ensure her side of the story was accurately reflected. Compl.

¶   40;    Jan.   23,   2017   Emails    between     Pl.   and     M.   Alexander,

attached as Exhibit 8. Anxious to read the report, Plaintiff

inquired numerous times as to whether she could bring a copy of

the report home to read or receive a copy by email, rather than

going to the Title IX office. Jan. 23 Emails, Ex. 8. Alexander

explained to Plaintiff that she must come to the office, so as

to maintain the confidentiality of the report and be able to

voice any concerns she had prior to the report being finalized

and presented to John Doe. Id. Plaintiff eventually scheduled a
                                         14
time to review the report in the office. Compl. ¶ 40. While the

meeting      with    Plaintiff    was    scheduled      for    an    hour,       which   is

typically enough time for complainants to review investigative

reports,      Plaintiff    spent     approximately         two      hours    reviewing,

discussing, and editing the seventeen page document. Compl. ¶

41; see Jan. 24, 2017 M. Alexander Calendar Entries, attached as

Exhibit 9. After Plaintiff reviewed the report for an extended

period of time, Alexander informed Plaintiff that John Doe had

an appointment to review the report two hours after Plaintiff

and would be arriving at the office soon. See Jan. 24, 2017

Emails, Ex. 9. Plaintiff continued to review the report and,

because of Plaintiff’s extension of her meeting time, Plaintiff

and John Doe were both present in the Title IX office at the

same time. Compl. ¶ 42. Plaintiff never saw John Doe nor was

there any verbal or physical contact between the two. Compl. ¶

42.

       Due    to    Plaintiff’s    own     scheduling       conflicts,       a    hearing

could not be held until February 24, 2017.Compl. ¶ 39; Feb. 7,

Emails between Pl. and M. Alexander, attached as Exhibit 10.

Plaintiff      was    informed     of    the     hearing      procedures     and        that

Defendant Nicholas Kehrwald, interim Dean of Students, would act

as    the    University   Complainant          in   presenting      evidence       to    the

hearing      panel     regarding        John    Doe’s      alleged     violation          of
                                           15
University policies prohibiting sexual misconduct but would not

represent      the        Plaintiff.         See    Policy       and        Procedures         for

Addressing      and        Resolving         Allegations         of        Sexual       Assault,

Stalking, Dating Violence, and Domestic Violence, Administrative

Regulation 6:2, effective June 10, 2016, attached as Exhibit 11;

John    Doe    SMAB       Decision,        attached      as     Exhibit       12.       In    this

capacity, Dean Kehrwald would present the University’s evidence

to the panel and would not be acting as Dean of Students in the

hearing but merely as a University representative. AR 6:2, Ex.

11; SMAB Decision, Ex. 12.

       Plaintiff was informed that she was permitted to bring two

support people with her to the hearing and that these people

could be attorneys if she wished. Compl. ¶ 48. She was further

informed that, if she chose to bring support persons, they would

not    be   permitted       to    participate       in    the    hearing          because      the

University’s         evidence        would    be    presented         by    the     University

Complainant,         as   is     required     under      the    policies,         but    that    a

support person would be permitted to advise her throughout the

proceeding. Compl. ¶ 48; AR 6:2, Ex. 11. Plaintiff was never

informed      that    she      did   not     need   a    lawyer.      In     fact,      she    was

informed of her right to obtain a lawyer, as is required under

the policies. AR 6:2, Ex. 11. Furthermore, Plaintiff was never

informed that Dean Kehrwald would be acting as her lawyer. Id.;
                                               16
SMAB Decision, Ex. 12 at 9. Moreover, hearings on alleged sexual

misconduct       violations           are      not         adversarial         between        the

complainant          and     the     accused        but     involve       the       University

presenting       evidence          regarding        an    alleged    violation           of   its

policies       and     the       accused     student            defending      against        the

allegation, as is clearly indicated in the policies. Compl. ¶

48; AR 6:2, Ex. 11.

       Dean Kehrwald provided Plaintiff the materials that were to

be presented at the hearing prior to the hearing date, so that

she could be informed and prepared. Compl. ¶ 49. A day or two

prior to the hearing date, Plaintiff inquired as to the absence

from   evidence       of     a   voicemail       from      the    night   of       the   alleged

assault in which Plaintiff can be heard crying. Compl. ¶ 50.

Dean Kehrwald had not included it in the materials submitted to

the    hearing       panel       because    he       had    concluded       there        existed

sufficient other evidence, including Plaintiff’s testimony, text

messages, her journal entry, and witness statements to convey

her mental state the night of the alleged incident. See Compl. ¶

50; SMAB Decision, Ex. 12 at 4-6.

       Prior    to     the       February    24,         2017    hearing,      a    panel     was

assembled of three University faculty and staff trained to serve

as sexual misconduct hearing panel members, in accordance with

University policies. See Compl. ¶ 51; AR 6:2, Ex. 11. However,
                                               17
due to the complex reporting structure of the Office of the Dean

of Students, a panel member was selected who indirectly reports

to Dean Kehrwald. SMAB Decision, Ex. 12 at 2. This conflict was

not discovered until the morning of the hearing. Id.; Compl. ¶

51. In the interest of fairness to all participants, the hearing

was rescheduled to the following week and a new panel convened.

Compl. ¶ 53; SMAB Decision, Ex. 12 at 2.

       While    all    participants     were        still    in    attendance,       Dean

Kehrwald asked the Hearing Officer, Judge Robert Dyche, if the

voicemail could be included in the presented evidence due to the

delay in the hearing. Compl. ¶ 54; Feb. Hearing Trans., attached

as Exhibit 13; Mar. 1, 2017 Emails between Pl., N. Kehrwald, and

R. Dyche, attached as Exhibit 14. After hearing commentary from

Dean    Kehrwald      and   John    Doe’s        attorney-support     person,       Judge

Dyche   concluded      that   the    voicemail        need   not   come   in   because

evidence on this matter was closed already and this evidence

provided   no    new    information.        SMAB     Decision,     Ex.    12   at    4-6.

Despite this decision by Judge Dyche, Plaintiff continued to

insist to Dean Kehrwald that the voicemail must be admitted at

the hearing. Mar. 1, 2017 Emails, Ex. 14. Dean Kehrwald informed

Plaintiff that he would continue to make requests to admit the

voicemail but that he, too, believed there was sufficient other



                                            18
evidence      and     that     the      voicemail          was     not    necessary.        SMAB

Decision, Ex. 12 at 4-6.

          On March 3, 2017, the hearing was reconvened. Compl. ¶57.

During this hearing, Judge Dyche presided as hearing officer and

attorney Jane Dyche assisted, as she was training to participate

as    a    Hearing    Officer      in    future          cases.     Compl.    ¶     57.     While

Plaintiff’s        participation        in    the        hearing    process       is    optional

under the policies and Plaintiff was given the option to only be

present for her own testimony, Plaintiff chose to attend the

entire ten hour hearing. Compl. ¶¶ 57, 60-61; AR 6.2, Ex. 11.

Plaintiff         sought     advice      and        guidance       from      Dean       Kehrwald

throughout the proceeding even though Dean Kehrwald acted as

University Complainant. Compl. ¶¶ 60-62.

          During the course of the hearing, Plaintiff and John Doe,

as well as other witnesses, were questioned about all aspects of

the       case.    Compl.     ¶¶     63-66.         Testimony          included        sensitive

information        about     the   details          of    that     night.    Plaintiff       was

questioned        regarding    details        she        wrote    in   her   journal        entry

regarding the alleged assault, including what clothing she was

wearing,      her    virginity,         and    her       social     life,    all       of   which

featured heavily in the journal entry. Compl. ¶ 65; Pl. Journal

Entry, attached as Exhibit 15. For illustrative purposes, John

Doe used photographs of his bedroom in his defense of the events
                                               19
that   night.      Compl.    ¶   66;    John        Doe    Hearing    Trans.      at    187.

Plaintiff    was    shown    these      photos       for    authentication        but   was

never questioned about or asked to identify them. Compl. ¶ 66;

John Doe Hearing Trans. at 187. Throughout the course of the

hearing, Plaintiff, John Doe, and five other witnesses testified

and fourteen exhibits were entered. John Doe Hearing Trans. at

2; Hearing Exhibit List, attached as Exhibit 16. After a full

day of testimony, the hearing panel deliberated and found John

Doe “not responsible” for the alleged violations of the sexual

misconduct    policy       based   on    a        preponderance      of   the     evidence

standard. Compl. ¶ 68; March Hearing Panel Report, attached as

Exhibit     17.     The     hearing       panel           explained       that     several

inconsistencies       in    Plaintiff’s           testimony    tended      to    “indicate

that there is some slippage between her experiential reality and

what she was able to or willing to convey to [John Doe] in the

moment.” Hearing Report, Ex. 17. These inconsistencies included

her testimony that she affirmatively stated “no” or “stop” but

contended John Doe made no response whatsoever, her description

of definitive pauses in sexual activity where she “was unable to

speak,” and her affirmative “yes” when John Doe asked if she was

ok. Id. Plaintiff was informed of the procedure for an appeal.

Compl. ¶ 68. Plaintiff insisted Dean Kehrwald file an appeal

with the Sexual Misconduct Appeals Board (“SMAB”). Compl. ¶ 69.
                                             20
However, Dean Kehrwald informed her he did not believe there

were any appealable issues for the University to pursue under

the policies, which allow appeals of hearing panel decisions

only    for      violations     of    due    process       rights,     imposition      of

inappropriate          sanctions,    or   the     existence    of    new     information

that would have changed the hearing outcome but was unknown at

the time of the hearing. Compl. ¶ 69; AR 6.2, Ex. 11. Simply

disagreeing with the hearing panel’s outcome is not grounds for

an appeal. AR 6.2, Ex. 11; Compl. ¶ 80.

       Plaintiff,       with   the   help    of    her     attorney,   filed     her    an

appeal with SMAB on March 3, 2017. Compl. ¶ 69; SMAB Decision,

Ex.    12   at    3.    Dean   Kehrwald     filed     a    response    defending       his

actions as University complainant and explaining his reasons for

not filing an appeal in this matter. Compl. 71; SMAB Decision,

Ex. 12 at 3. SMAB upheld the decision of the Hearing Panel,

finding       that     Plaintiff’s    due        process    rights     had    not   been

violated and the hearing was fundamentally fair. Compl. ¶¶ 74-

76; SMAB Decision, Ex. 12 at 3. SMAB also explained to Plaintiff

again that Dean Kehrwald was not meant to act as her attorney

but as “akin to a prosecutor working with a victim” and that the

University’s “goal is often aligned with a complainant” but the

University and a complainant “might have diverging interests and



                                            21
tactics” in some instances. Compl. ¶ 76; SMAB Decision, Ex. 12

at 3.

      In early March 2017, after John Doe was found not to have

violated the        University’s      sexual       misconduct   policy,      Plaintiff

requested John Doe be sanctioned anyway by excluding him from

portions of this library where she liked to study. Compl. ¶¶ 26,

79;   Mar.    7,    2017   Emails     between      Plaintiff    and   M.     Alexander,

attached      as    Exhibit    19.    Plaintiff      reported    that      she   had   a

particular area in the library in which she liked to study and

had seen John Doe in that area on occasion. Mar. 7, 2017 Emails,

Ex. 19. Plaintiff indicated there had been no physical or verbal

contact      with   John   Doe   but    that       his   presence     made    her   feel

uncomfortable and unsafe. Id. The Title IX office determined

this change was inappropriate since John Doe had been found not

responsible for sexual misconduct and the two had not had any

further verbal or physical contact to date. Compl. ¶¶ 27, 79;

Mar. 7, 2017 Emails, Ex. 19. The No Contact order remained in

full effect. Mar. 7, 2017 Emails, Ex. 19.

        On March 29, 2017, Plaintiff complained to the Title IX

office that she was retaliated against by one of John Doe’s

fraternity brothers. Compl. ¶ 25; Mar. 30, 2017 Emails, Exhibit

5. The incident purportedly occurred on State Street during the

student      celebration      after    the    UK    versus   UCLA     NCAA    Sweet    16
                                             22
basketball game that spring. Plaintiff alleged that a member of

John Doe’s fraternity had approached her, pointed at her, and

said “Fuck you.” Compl. ¶ 25, Mar. 30, 2017 Emails, Exhibit 5.

The    Title   IX    office    immediately     investigated          the     situation,

including      interviewing     a   number     of    witnesses       that     Plaintiff

identified and the fraternity member Plaintiff accused. Compl. ¶

25;    Mar.    30,   2017     Emails,    Exhibit      5.     However,      the   office

concluded that no action was necessary because no witness, not

even    Plaintiff’s         close   friends,        was    able   to       corroborate

Plaintiff’s story or that the accused fraternity member was even

at the State Street celebration as Plaintiff that evening. Mar.

30, 2017 Emails, Exhibit 5.

       To   date,    the     hearing    decision      that    John     Doe    was   not

responsible for violations of the University sexual misconduct

policy by a preponderance of the evidence, has been upheld by

SMAB and remains in place. Compl. ¶ 80. The No Contact order

between Plaintiff and John Doe also remains in place, but no

further sanctions have been imposed in light of the finding of

no responsibility.      1   See Compl. ¶ 80.


      1 In the same time period, on or about October 10, 2016, and nearly a

month prior to Plaintiff’s request to proceed to a formal investigation and
hearing on the allegations against John Doe, Plaintiff alleges she was the
victim of another sexual assault by a different individual, James Doe. Compl.
¶ 81. That day, Plaintiff attended a football tailgate hosted by James Doe’s
fraternity (a different fraternity from that of John Doe). J. Enlow
Investigative Report, attached as Exhibit 20. James Doe was Plaintiff’s
physics lab partner. Compl. ¶ 81. Throughout the day, Plaintiff consumed a
                                      23
significant amount of alcohol and was intoxicated at the tailgate. Enlow
Report, Ex. 20. Plaintiff and James Doe decided to leave the tailgate to
watch a movie at his apartment. Id. Plaintiff had a text message conversation
with her friend Dealla explaining where she was going. Id. Dealla urged
Plaintiff not to go to James Doe’s apartment because Plaintiff was
intoxicated, stating “[h]ey you’ve been drinking and I don’t think this is a
good idea,” “ok so youre v[ery] drunk,” and “are you POSITIVE you want to go
home with him.” Id.; Text Messages between D. Samadi and Jane Doe, attached
as Exhibit 21. Dealla went on to say “… but [Jane] that is the typical
“netflix and chill” thing . . . he’s going to try to pull some moves . . .
and I know you’ll say no, but if you know that’s what he wants and not what
you want then why do you have to go at all.” Texts with D. Samadi, Ex. 21.
Plaintiff left the tailgate with James Doe and proceeded to his apartment.
Enlow Report, Ex. 20. Once at James Doe’s apartment, Plaintiff recalled not
being able to stay awake or move. Id. She also recalled James Doe initiating
sexual activity with her. Id. Plaintiff told him to stop and tried to push
him away but quickly fell back asleep. Id. Plaintiff recalled waking up
periodically to find James Doe having sexual intercourse with her while she
was incapacitated. Id.
      Plaintiff eventually was able to find her phone and call Dealla for
help. Enlow Report, Ex. 20. Dealla picked up Plaintiff from James Does
apartment and took her to UK Hospital, where she received a Sexual Assault
Nurse Examiner (“SANE”) exam and reported the alleged assault to UK Police.
Compl. ¶ 81. This incident was also reported to Title IX by friends of
Plaintiff. Compl. ¶ 82.
      Plaintiff met with Martha Alexander and Jeremy Enlow, Title IX
Investigator, on October 13, 2016 at the University’s Violence Intervention
and Prevention (“VIP”) Center. Compl. ¶ 83. Plaintiff indicated she did not
want to participate in a formal investigation in the case. Compl. ¶ 83.
Plaintiff was informed that, in some instances where the allegations are
particularly egregious, the Title IX office will proceed with a formal
investigation and hearing without the participation of the complainant in the
interest of campus safety. Compl. ¶ 83; AR 6.2, Ex. 11. On October 27, 2016,
Plaintiff requested and was issued a No Contact order between herself and
James Doe. Compl. ¶ 84. The Title IX office also coordinated with Plaintiff’s
professor to ensure James Doe and Plaintiff were no longer lab partners.
Emails regarding James Doe Lab Section, attached as Exhibit 22. On November
10, 2016, Plaintiff requested James Doe be removed from their shared physics
lab section. Compl. ¶ 85. However, during the course of the investigation of
this matter, the Title IX office experienced extreme difficulty communicating
with James Doe, as he rarely returned calls or emails. Enlow Report, Ex. 20.
Enlow even resorted to waiting for James Doe outside his classes to attempt
contact in person. Id.; Emails regarding Lab Section, Ex. 22. Eventually, the
Title IX office was able to reach James Doe and he was removed from the class
section. Compl. ¶ 86.
      After determining a formal investigation on the incident was needed
regardless   of  the   Plaintiff’s  participation   and  after   an  informal
investigation, the Title IX office began its formal investigation process on
January 6, 2017, after the completion of the formal investigation of
Plaintiff’s first sexual misconduct complaint against John Doe. Compl. ¶ 87.
Despite the difficulty in making contact with James Doe, the Title IX
office’s formal investigation of this matter was complete by January 23,
2017. Compl. ¶ 87. The investigative report was reviewed by Patty Bender on
                                      24
                                        III.

       Plaintiff’s claim for relief under Title IX arising out of

student-on-student       sexual    harassment         fails   because    the    facts

alleged do not create a triable issue of fact as to whether the

funding recipient was deliberately indifferent to the harassment

alleged. Soper v. Hoben, 195 F.3d 845, 854 (6th Cir., 1999)

(summarizing the holding in Davis v. Monroe County Bd. of Educ.,

526 U.S. 629 (1999)) (describing three prima facie elements for

a     Title   IX     claim   arising         from    student-on-student        sexual

harassment:     (1)    the   harassment       is     so   severe,   pervasive,   and

objectively offensive that it deprives the Plaintiff access to

educational        opportunities        or     benefits       provided    by     the

university; (2) the funding recipient had actual knowledge of

the    sexual      harassment;    and    (3)        the   funding   recipient    was

deliberately indifferent to the harassment).

       As the United States Supreme Court established in Davis,

526 U.S. at 640-641 (1999), an institution “is only liable for



March 27, 2017, after the hearing process of Plaintiff’s first sexual
misconduct complaint was complete. Compl. ¶88. Based on the investigative
report, Bender determined the matter should be brought to a hearing. Compl. ¶
88.
      A new hearing panel was convened and met on April 28, 2017. Compl. ¶
90. Despite being served with notice of the hearing, James Doe did not
appear. James Doe SMAB Decision, attached as Exhibit 23. The hearing panel
found James Doe responsible for a violation of the University sexual
misconduct policy and recommended James Doe’s immediate dismissal from the
University. Compl. ¶ 90. James Doe appealed the hearing panel decision. Id.
SMAB upheld the hearing panel’s decision and James Doe was dismissed. Id.

                                         25
its   own    misconduct,          since       Title      IX       requires      that     ‘[t]he

recipient itself...‘exclude persons from participation in...deny

persons the benefits of, or...subject persons to discrimination

under’    its   ‘programs         or    activities.’”             Accordingly,    the     Court

considers Defendant’s response to Plaintiff’s allegations of an

assault perpetrated by a student and its response to allegations

of follow-up contact with that student and his friends once a

no-contact      order       was        in    place.      The        relevant      facts     are

straightforward.           Plaintiff         reported         the       alleged        assault,

Defendant placed a no-contact order in effect at her request,

and Plaintiff then alleged that she saw the accused student in

passing on a limited number of occasions on campus. Finally, she

alleges     that    she    was    confronted        at   an        off-campus     site    by   a

friend of one of the accused students, and that her request for

additional sanctions against them was denied. In each instance,

the   University      considered            her    report         and   conducted      further

investigation to better understand the situation and elected not

to amend the no-contact order or to pursue further consequences

against Doe, his friends, or his acquaintances.

      First,       Court      rejects         Plaintiff’s            argument     that     the

Defendant’s        response       itself      created         a     kind   of    severe    and

pervasive harassment. [DE 18 at 22.] Plaintiff asserts that the

institution’s deliberate indifference in setting up a no contact
                                              26
order that permitted the encounters she had with John Doe and

his friends contributed to a hostile educational environment.

Davis, 526 U.S. at 636. The Court is not persuaded.

       Rather, in this matter, the Court must consider whether the

University’s response to the alleged conduct (accepting as true

for the purposes of this Motion that the conduct of the accused

was     itself       severe,      pervasive,      and    objectively       offensive)

demonstrates deliberate indifference to the situation. The facts

before this Court are distinguishable from those in Williams v.

Bd. of Regents of the Univ. System of Georgia, 477 F.3d 1282

(11th    Cir.       2007),   in    which   the    Eleventh      Circuit    found    the

University of Georgia acted with deliberate indifference when it

failed to implement interim sanctions while investigating and

adjudicating a complaint of sexual assault and harassment. In

Williams,       a    student      was   repeatedly      raped   by   several      other

students      in    the   same    night.   She    averred    that    the   defendants

exhibited deliberate indifference to her rights under Title IX

because Georgia officials had knowledge that one of the accused

students had a significant history of prior incidents of sexual

misconduct but still admitted him as a student and placed him,

unsupervised and without advising him of the sexual misconduct

policy, in a student dormitory for lodging. Williams, 477 F.3d

at    1287,   1297.       Additionally.     The   Eleventh      Circuit    held    that
                                           27
Georgia was deliberately indifferent in failing to do anything

at all during the investigation and adjudication of the case to

protect     the      complainant;             that        Georgia        had   failed      to       take

measures    to       protect          the    student        body    at-large        from       a    known

danger;     and       that        Georgia’s               delay     in     investigating              and

adjudicating the complaint while a criminal investigation took

place was erroneous. Id.

        “Title       IX    does       not     require       educational         institutions           to

take   heroic     measures,            to     perform       flawless       investigations,             to

craft perfect solutions, or to adopt strategies advocated by

parents.     The          test        is     objective—whether               the      institution’s

response, evaluated in light of the known circumstances, is so

deficient       as        to     be        clearly        unreasonable.”           Fitzgerald         v.

Barnstable School Committee, 504 F.3d 165, 174 (1st Cir. 2007),

rev'd and remanded on other grounds, 555 U.S. 246 (2009). The

Sixth Circuit has repeatedly held that deliberate indifference

is    lacking     where         the        evidence        establishes         that      the       school

promptly    responded            to    complaints,          investigated           the    complaint,

and    either     imposed        discipline           where       an   individual         was       found

responsible for wrongdoing or took proactive steps to reduce the

opportunity for future conduct. See e.g. Stiles ex rel. D.S. v.

Grainger    County,            Tenn.,       819   F.3d       834,      849     (6th      Cir.       2016)

(holding school officials’ response to complaints of student-on-
                                                     28
student   harassment      were     appropriately       based      on    “conversations

with alleged offenders and eyewitnesses, the offending student’s

record of similar behavior, and school officials’ evaluation of

the    severity     of   the      conduct—all      reasonable          considerations”

designed to reduce the likelihood of future conduct). In this

instance,    the    University       did   not     “brush     [Plaintiff]       off    as

hysterical”       with   regard      to    complaints         she      made   regarding

possible violation of the no contact orders or her requests for

amendments to the orders. The University addressed each isolated

report    but,    because    none    of    the    reported     incidents       involved

physical or verbal contact between the parties nor did they show

evidence that Plaintiff was in danger, the University had no

basis to find a violation of the order had occurred or that an

amendment should be made.

       Additionally, Plaintiff alleges the University was too slow

in     investigating        and     adjudicating        her       complaints.        This

allegation ignores the fact that at least some of what she views

as delay was made at Plaintiff’s request. [See Alexander Report,

DE 13, Ex. 1 at 1-2.] As detailed in the Investigative Report,

no    complaint    was   made     regarding      the   alleged      August     20,   2016

assault    involving     John      Doe    until    nearly     a     month     later,   on

September 13, 2016. Id. at 1. Martha Alexander, Interim Title IX

Coordinator, met with Plaintiff two days later, on September 15,
                                           29
2016. Id.at 1. Plaintiff initially indicated that she did not

want   to    pursue      a   formal     investigation         into       the    incident    and

“review of the known facts did not reveal any basis on which to

proceed      against      [Plaintiff’s]        wishes.”       Id.    at    1-2.    Almost     a

month later on October 6, 2016, Plaintiff requested a no contact

order and the order was put in place the very same day. Id. at

2.   Not    until       November   9,    2016,     approximately           two-and-a-half-

months after the alleged assault occurred, did Plaintiff request

a formal investigation be conducted. Id. at 2. The report was

completed in mid-January 2017 and the subsequent hearing, which

Plaintiff requested, was conducted in late February 2017, three-

and-a-half months after she requested a formal investigation.

       Nor was there a delay suggesting deliberate indifference in

the case of James Doe, Plaintiff again wished not to participate

in a formal investigation process to address this report. [Enlow

Report, DE 13, Ex. 20 at 2.] However, due to the nature of the

allegations       and     after    a    thorough     review         of    the    facts,     the

University        was     obligated      to    pursue     a    formal          investigation

despite     Plaintiff’s       lack      of    participation.         Id.       Prior   to   and

during      the   investigation         process,    delay      occurred          due   to   the

extreme difficulty the University experienced attempting to make

contact with James Doe throughout the process. Id. at 3. The

University zealously attempted to contact James Doe throughout
                                              30
the   process         through    at     least       eight       telephone       calls,     seven

emails,     and       even    waiting       for     James       Doe    twice     outside     his

classes. Id. Additionally, James Doe failed to attend at least

four meetings Title IX officials had scheduled with him and was

forty-five minutes late for one meeting. Id. Ultimately, the

University      moved        forward    with      a   hearing         without    James     Doe’s

participation (despite providing notice to James Doe via email

of the date and time of the hearing) so as to adjudicate the

matter    in    as     timely     a    manner       as    possible.      [James     Doe     SMAB

Decision, DE 13, Ex. 23 at 3-5.]

      Plaintiff argues that the University’s failure to strictly

follow     its        policies         constitutes          deliberate          indifference.

However, the Court agrees with the University that Plaintiff’s

argument here is inappropriately focused on how she, through the

University, could punish her alleged assailants – which is not

the   standard         for      liability         under     Title       IX.      Whether     the

University failed to discipline is not the question before this

Court. Instead, in this lawsuit, she must turn her focus to

whether        the     University           acted        “clearly       unreasonably”         in

attempting       to    prevent        any   harassment.          This    aspect     of     Doe’s

Complaint       takes        issue     with    the       University’s          administrative

process    rather       than     its     alleged         indifference       to    Plaintiff’s

harassment.       The    Court        agrees      that,    on    the    facts     before     it,
                                               31
complaining about the process rather than the response to the

alleged harassment itself is simply not actionable by Plaintiff

under Title IX.

       Further, the Court can find no support in the case law or

common sense to suggest that the participation of John Doe’s

attorney       in        the     hearing           process        constituted         deliberate

indifference to the harassment alleged. The University process

utilizes       a    hearing      officer,           at     the    time    either      a    retired

professor of law or a retired Court of Appeals judge, who makes

rulings during the course of the hearing and vests them with the

discretion to make a ruling they deem judicious to comport with

the Constitution, including issues of due process. [AR 6:2, DE

13, Ex. 11.] In the case of the John Doe hearing, the hearing

officer      determined          that        due     process       required      the       limited

participation of the accused’s attorney.

       Nor was it actionably unfair for the University to allow

participation            of    John   Doe’s         attorney       without      providing         an

attorney     to     advocate      for        “her       interests”       as   well.    Plaintiff

cites   no     provision        for     or    precedent          which    suggests        that   the

alleged victim has the right to appointed counsel in a Title IX

adjudication process. Nonetheless, Plaintiff was informed that

she,    too,       was    permitted      to        bring    an    attorney      as    a    support

person, and Plaintiff chose not to invite such an individual.
                                                   32
The Title IX adjudication process is not a civil lawsuit between

the alleged victim and the respondent. Rather, it is a mechanism

for universities to keep their campuses safe by responding to

actions in violation of University sexual misconduct policies.

Through       the    hearing   process,        schools     determine    whether    a

violation has occurred. In the case of John Doe, the hearing

panel did not find that there was enough evidence to show that

he     had    committed   a    sexual    misconduct        violation.    Since    no

violation had occurred, he was not punished, although the no

contact order remained in place. As for James Doe, James did not

appear at his hearing. As such, a hearing panel found that,

based    on    the   testimony   provided       by   the   alleged   victim   only,

there was enough evidence to find James Doe had committed a

sexual misconduct violation. James Doe was expelled. Plaintiff

was not a party in either instance, nor could she be since these

were     internal      University       student      disciplinary       proceedings

between the University and the accused students.

       Neither can the Court fathom how any reasonable trier of

fact could view interviewing her with respect to her complaints

or giving her the option to attend or not attend the hearing

constitutes deliberate indifference on the facts as averred. The

University repeatedly told Plaintiff that she could participate

in as little or as much as she wanted to in the investigation
                                          33
and    hearing      process.       Multiple       interviews     were     conducted     to

clarify Plaintiff’s story and were often at Plaintiff’s request

when    she     remembered       new    aspects    of    her   story.     Additionally,

Plaintiff was informed that she was not compelled to be in the

room for the entire hearing and accommodations could be made so

that she was only present for her own testimony. Plaintiff chose

to participate at the level she did, and the University cannot

be held liable for such a decision. On the facts before this

Court, there is no plausible argument that giving “too much” due

process required by the Constitution violates Title IX.

       Plaintiff seeks discovery to further develop the issue of

whether       the     University’s           actions         constitute      deliberate

indifference. However, further discovery will not overcome the

fact     that     much     of     Plaintiff’s        complaints      are    about      the

University’s administrative process, which is not a viable claim

under     Title      IX,       rather    than     its    alleged     indifference       to

Plaintiff’s harassment.

                                            IV.

        Next, the Court concludes that the University has sovereign

immunity      from    suit       with    respect        to   Plaintiff’s    breach      of

contract      claim      and    any     additional      negligence      claims,   so    no

discovery is needed, despite her arguments to the contrary. See

Green v. Sandy, 2011 WL 4688639 at *4 (citing Grinter v. Knight,
                                             34
532   F.3d   572     (6th   Cir.    2008)    (explaining         that    “the       Eleventh

Amendment to the Constitution generally bars suits brought in

federal court against a state and its agencies”); Hutsell v.

Sayre, 5 F.3d 996, 999–1000 (6th Cir.1993) (explaining why the

University of Kentucky was an “arm of the state under state

law”);   see    also    Lexington-Fayette              Urban   County    Government        v.

Smolcic, 142 S.W.3d 128, 135 (Ky. 2004) (“[i]mmunity from suit

includes protection against the cost of trial and the burdens of

broad-reaching        discovery      that        are    peculiarly       disruptive        of

effective government”)).

                                            V.

      Nor    can     Plaintiff     state     a     viable      claim     of    negligence

against the defendants in their individual capacities on the

facts averred. 2 Any liability under Title IX resides solely with

the   University,      Soper,      195    F.3d    at     854   (“only    recipients        of

federal funds may be liable for damages under Title IX”), and

Plaintiff      has   identified      no    legal        duty   owed     to    her    by   the

defendants in their individual capacities. In the absence of any

duty owed to the Plaintiff, her negligence claims fail. 3 Ashcraft


2 Her original complaint does not recite breach of contract claims
against the individual defendants, and the Court will not consider
them.
3Accordingly, it is not necessary to conduct discovery to ascertain
whether individual Defendants are entitled to qualified official
immunity with respect to this claim.
                                            35
v. Peoples Liberty Bank & Trust Co., Inc., 724 S.W.2d 228, 229

(Ky. Ct. App. 1986) (“If no duty is owed by the defendant to the

plaintiff,    there      can   be   no    breach      thereof,     and   therefore   no

actionable negligence.”).

       In the alternative, to the extent that Plaintiff seeks to

hold Capilouto and Bender responsible for negligent failure to

supervise Dean Kehrwald, her claim is barred by the doctrine of

qualified immunity, as the hiring and supervision of employees

is an inherently discretionary function. See Doe v. Patton, 381

F. Supp. 2d 595, 603 (E.D. Ky. 2005) aff'd sub nom. Doe v.

Magoffin County Fiscal Court, 174 Fed. Appx. 962 (6th Cir. 2006)

(dismissing claims for negligent supervision on the basis of

qualified    official      immunity       holding      “Salyer's       supervision   of

Patton was entirely discretionary and Doe has not demonstrated

any ministerial duties Salyer violated in his supervision of

Patton”). While she argues that an employer has a ministerial

duty    to   “at    least      attempt      to       hire    someone     who   is    not

incompetent,”      Pl.    Resp.,    Doc    #    18    at    36   (quoting   Yanero    v.

Davis, 65 S.W.3d 510, 528 (Ky. 2001)), she has hardly averred

facts that would bring this matter into the ambit of a case like

Whitt v. Reed, 239 S.W.2d 489, 491 (Ky. 1951), in which a board

of education was found negligent for hiring a school principal

to install plumbing with no indication that the principal could
                                           36
adequately perform that task. Rather, it is more analogous to

the facts of Yanero itself, in which the Kentucky Supreme Court

found that a member of the board of education did not breach

this minimal ministerial duty to hire someone “not incompetent”

when he participated in hiring a person as an assistant baseball

coach with no educational or professional experience coaching

but who did have several years of volunteer coaching experience.

Yanero, 65 S.W.3d at 528. Dean Kehrwald served in a similar

position at the University of Kansas prior to his employment at

the University of Kentucky, without some additional averment,

the Court is unpersuaded that there are facts averred from which

a jury could find that he did not have the minimal requisite

experience and education to be considered for the position at

the University and was clearly incompetent in the same way as a

school principal hired to install plumbing. Further, she has

averred no facts from which a finder of fact could determine

that the performance of this discretionary duty was not “made in

good faith (i.e., [was] not made in ‘bad faith,’” Rowan C’nty v.

Sloas, 201 S.W.3d 469, 475 (Ky. 2006) (Good faith is effectively

a “presumption that exists absent evidence of ‘bad faith.’”) As

such, Plaintiff’s claim of negligent hiring or supervision fail

as   a   matter   of   law   because    those   tasks   are   inherently

discretionary and there are no facts averred from which a finder
                                   37
of fact could determine that the defendants did not act in good

faith.

                                III.

    Accordingly,   IT   IS   ORDERED   that   Defendants’   Motion   to

Dismiss [DE 13] or, in the alternative, for summary judgment is

GRANTED.

     This the 18th day of January, 2019.




                                 38
